Citation Nr: 0936578	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left ankle disorder, claimed as secondary to 
service-connected residuals of a right ankle injury.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1978 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Indianapolis, Indiana, which denied the Veteran's 
request for an increased disability evaluation for his 
service-connected residuals of a right ankle disorder, and 
denied his claim for service connection for a left ankle 
disorder, claimed as secondary to his service-connected right 
ankle disorder.  It appears that the RO implicitly reopened 
the Veteran's claim for service connection for a left ankle 
disorder by addressing the merits of the claim without 
specifically finding that new and material evidence had been 
received.  Before the Board may reopen a previously denied 
claim, however, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  For the period March 2004 though June 11, 2009, the 
Veteran's service-connected residuals of a right ankle injury 
were manifested by subjective complaints of intermittent pain 
on motion, objective findings of antalgic gait and 
tenderness, with no findings of instability, acute 
abnormality, ankylosis, inflammatory arthritis, varus or 
valgus angulation, and dorsiflexion up to 15 degrees and 
plantar flexion up to 35 degrees. 

2.  For the period June 12, 2009 forward, the Veteran's 
service-connected residuals of a right ankle injury have been 
manifested by objective evidence of pain, chronic 
arthralgias, fatigability, lack of endurance and dysmobility, 
especially upon repetitive motion and weight-bearing, and 
marked limitation of motion with dorsiflexion to 5 degrees 
with pain throughout, and plantar flexion to 20 degrees with 
pain throughout.

3.  An unappealed February 1998 rating decision denied 
service connection for a left ankle disorder, claimed as 
secondary to service-connected residuals of a right ankle 
injury, based on a finding that the Veteran's left ankle 
disorder was not incurred during service and was not 
secondary to the Veteran's service-connected right ankle 
disorder.

4.  An unappealed July 2002 rating decision determined that 
new and material had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a left ankle disorder.

5.  The evidence received since the July 2002 rating decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left ankle disorder, or raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  For the period March 2004 through June 11, 2009, the 
criteria for an evaluation greater than 10 percent disabling 
for residuals of a right ankle injury were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2008).

2.  For the period June 12, 2009 forward, the criteria for an 
evaluation of 20 percent disabling, and no more, for 
residuals of a right ankle injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2008).

3.  The July 2002 rating decision that denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence having not been received, the 
claim of entitlement to service connection for a left ankle 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for the Veteran's residuals 
of a right ankle disorder has already been established, and 
the current appeal arose from a claim for an increased 
rating.  In June 2005, the RO sent the Veteran a VCAA letter, 
which indicated that he should provided evidence showing that 
his right ankle disorder had increased in severity.  This 
letter provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and it advised him of what VA would do to 
assist him in obtaining evidence.  Although this letter was 
issued after the initial adjudication of the claims on 
appeal, the record reflects that the claim was subsequently 
readjudicated in a Statement of the Case ("SOC") dated 
April 2007, and in Supplement Statements of the Case 
("SSOC") dated March and July 2009 .  Furthermore, in light 
of the favorable decision for the Veteran as to this issue, 
any error in the timing or content of VCAA notice, if shown, 
would be moot.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.
  
In this case, the June 2005 letter advised the appellant of 
the evidence and information necessary to establish 
entitlement to the underlying claim for benefits, including 
the evidence necessary to establish secondary service 
connection, the criteria pertaining to what constitutes new 
and material evidence, as well as the specific reason(s) for 
the previous denials.  For these reasons, the Board finds no 
prejudice in proceeding with adjudication of the appeal.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and VA examination reports dated 
August 2005 and June 2009.  With respect to the right ankle, 
these examinations thoroughly address the Veteran's 
complaints, and they provided detailed clinical findings so 
as to allow the Board to rate the disorder under the 
applicable criteria.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  The 
Veteran has not referenced any outstanding, available records 
that he wanted VA to obtain or that he felt were relevant to 
the claim that have not already been obtained and associated 
with the record.

The Board also notes in passing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court held that the Board was not obligated to reopen a 
claim merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion.  
Thus, although the VA examinations conducted during this 
appeal did address the claim of service connection for the 
left ankle, the Board is not obligated to reopen the claim 
solely as a consequence of that development having been 
conducted.  Furthermore, in Woehlaert, the Court also held 
that the adequacy of any such examination or opinion is moot 
if the Board determines that new and material evidence has 
not been presented, although the Board must certainly 
consider the results of such an examination or opinion as it 
would any evidence of record.  Thus, to the extent that such 
examinations are inadequate insofar as how they address the 
left ankle claim, any such inadequacies are moot as the Board 
is finding that new and material evidence has not been 
received to reopen the claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board finds that the 
version of 38 C.F.R. § 3.310 in effect before the change 
governs this appeal.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, 
when the factual findings show distinct time periods during 
which a claimant exhibits symptoms of the disability at issue 
and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must also determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003. 

The Veteran's bilateral ankle disabilities have been rated 
under DC 5271, which pertains to limitation of motion of the 
ankle.  38 C.F.R. § 4.71a (2008).  Under Diagnostic Code 
5271, a 10 percent rating is assignable where there is 
"moderate" limitation of motion, and a 20 percent rating is 
assignable where there is "marked" limitation of motion.  A 
20 percent rating is the maximum schedular rating available 
for an ankle disability involving loss of motion.  In 
evaluating range of motion values for the right ankle, the 
Board notes that the normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees. See 38 C.F.R. § 4.71, Plate II (2008).

The Board observes that words such as "moderate," and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

III.  Factual Background

A review of the evidence of record reveals that the Veteran's 
right ankle disorder began around 1966, when he sustained an 
injury at age seven and required surgery.  He suffered no 
residuals from the injury until July 1978, when he reinjured 
the right ankle in service during basic training; in August 
1978, he was given a medical discharge.  

In October 1994, the Veteran was service-connected for 
residuals of his right ankle injury with an initial rating of 
10 percent.  See Board decision, October 1994; rating 
decision, November 1994.  In April 1997, the Veteran applied 
for service connection for a left ankle disorder, claiming 
that he was now experiencing "serious problems" with the 
left ankle, including pulled ligaments, which he claimed was 
the result of his service-connected right ankle disorder.  
That claim was denied in a February 1998 rating decision; the 
Veteran did not file a timely NOD as to that decision.  In 
January 2002, he applied for an increased rating for his 
right ankle disorder, claiming a worsening of his disability, 
including increased weakness and giving way.  See VA Form 
4138, January 2002.  He also applied to reopen his previously 
denied claim for service connection for the left ankle 
disorder, this time claiming that, in July 2001, his right 
ankle had given way, causing him to fall and break his left 
ankle.  Id.  In March 2005, following a July 2002 RO decision 
which denied his claims, the Veteran again applied for an 
increased disability evaluation for his right ankle 
disability, and to reopen his claim for service connection 
for his claimed left ankle disorder.

In April 2002, the Veteran was afforded a VA joints 
examination to assess the current severity of his right ankle 
and to obtain an opinion as to the etiology of the left ankle 
condition.  At that time, he told the examiner that, about a 
week earlier, he had tripped and twisted his right ankle 
while coming down the stairs.  The examiner also noted some 
1990 treatment reports from an orthopedic specialist, which 
stated that the Veteran had been playing basketball and had 
landed on the lateral aspect of his right foot, sustaining an 
inversion injury to the right ankle with immediate pain and 
swelling medially.  An x-ray from that time showed an old 
trimalleolar fracture and slight hypertrophic change of the 
right ankle; the diagnosis was lateral collateral ligament 
tear, right ankle, avulsion fracture right fifth metatarsal, 
right foot (6 weeks old), and a posterior malleolar fracture 
of the right distal tibia (ankle).  The VA examiner also 
noted that there was a referral to the Veteran having 
undergone physical therapy at VA  in 1996 for a severe left 
ankle sprain, and another occasion where he had stepped on a 
nail with his left foot in 1997 (the Board notes, however, 
that the evidence of records shows that he actually sustained 
another twisted right ankle in March 1997, followed a few 
weeks later by stepping on a nail with the left foot).  The 
Veteran, however, claimed to not remember very much about 
these latter incidents.  He did assert, however, that his 
right ankle had become so severely weakened that in July 
2001, it gave way, causing him to fall and break his left 
ankle.  During the physical examination, the examiner noted 
that the range of motion in the Veteran's right ankle was 0-5 
degree dorsiflexion, and 0-35 degrees plantar flexion.  She 
noted that although the Veteran indicated subjective 
complaints of moderate aching in his right ankle 2-3 times 
per week for a couple of hours each time, she found that he 
did not display any pain on motion during the examination.  
Regarding the left ankle, she measured range of motion as 0-
25 on dorsiflexion, and 0-25 on plantar flexion.  She found 
that the Veteran had objective evidence of painful motion in 
all directions, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement and guarding of 
movement.  She also noted that he used a left ankle brace 
intermittently.  The examiner diagnosed him as having a right 
ankle injury at age 7, briefly aggravated in service, and 
reinjured with internal derangement in 1990.  With regard to 
the left ankle, however, she opined that there was 
insufficient evidence to find that his left ankle disorder 
was the result of his service-connected right ankle disorder.

The Board notes that on the same day as his VA examination, 
the Veteran was seen at the St. Louis, Missouri VAMC for 
complaints of a left ankle injury, which he claimed was 
sustained during a fall from a ladder at work approximately 
five days earlier.  The examiner, Dr. R.P., noted that an x-
ray was needed for an affirmative diagnosis, but determined 
that the Veteran had a history of a fall with injury to the 
left thigh and ankle, with hematoma of the left ankle and 
possible sprain.  About two weeks later, the Veteran returned 
to the VAMC for x-rays of both ankles.  The report showed 
left ankle degenerative change and small plantar spur; no 
evidence of acute injury.  The diagnosis was degenerative 
change, probably from old trauma.  The x-ray of the right 
ankle revealed old posttraumatic degenerative change to the 
medial malleolus; no evidence of acute abnormality.

The claims folder shows that in June 2005, the Veteran 
underwent an orthopedic consultation at the VAMC with Dr. 
K.D.  In the treatment notes, K.D. wrote that the Veteran had 
fallen off a scaffold 10 years earlier and severely injured 
his left arm and shoulder, and left ankle.  The treatment 
note goes on to specifically identify the injury as a 
comminuted fracture of the distal tibia.  An examination of 
the left ankle revealed swelling and tenderness with 
restricted motion.  K.D. recommended left ankle arthroscopy.  
There is no statement or opinion in the treatment notes, 
either from K.D. or the Veteran, regarding the etiology of 
the left ankle disorder.

In August 2005, the Veteran was afforded a second VA 
examination with the same examiner who performed the initial 
examination.  He said that because of his bilateral ankle 
disorder, he was no longer able to do yard work or play catch 
with his son.  Again, he recounted a history of having first 
injured his left ankle as a child, and complained of 
occasional giving way and throbbing pain that "comes and 
goes" a couple of days a week for 2-3 hours.  He rated the 
pain as 7 out of 10.  Regarding the left ankle, the Veteran 
again provided a history of having fractured his left ankle 
in 2001 when his right ankle gave way, causing him to fall.  
However, the VA examiner noted that the Veteran's claims 
folder now contained a new treatment report, which showed 
that in July 2001, he had been seen in the emergency room of 
Deaconess Hospital and was subsequently hospitalized for 
three days for treatment of a left comminuted distal tibia 
(ankle) fracture and distal fibular fracture.  The treating 
physician, Dr. James A. Rang, noted that the Veteran reported 
having sustained an injury when, after having consumed 12 
beers, he was involved in an altercation with another 
inebriated individual and jumped off an 8-10 foot levee, 
sustaining a fracture to the left ankle.  During the VA 
examination, the Veteran reported that he experienced his 
right ankle giving way with moderate pain, instability, 
stiffness, swelling and weekly flare-ups.  He said that he 
could stand between 1-3 hours, and walk between 1/4 to one 
mile.  Upon examination, the examiner noted that he had an 
antalgic gait and abnormal weight-bearing.  Right ankle 
dorsiflexion was from 0-15 degrees, with pain at 15 degrees, 
and plantar flexion was from 0-30 degrees, with pain at 30 
degrees.  There was no additional limitation of motion on 
repetitive use.  Although there was right ankle tenderness, 
there was no objective evidence of pain, instability, tendon 
abnormality or angulation.  A 2002 right ankle x-ray revealed 
old posttraumatic degenerative change to the medial malleolus 
with no evidence of acute abnormality.  Examination of the 
left ankle revealed dorsiflexion from 0-5 degrees with pain 
beginning and ending at 5 degrees; plantar flexion was 0-20 
degrees, with pain beginning and ending at 20 degrees.  The 
Veteran was unable to perform repetitive movements of the 
left ankle due to pain.  The examiner diagnosed the Veteran 
with right ankle injury/degenerative joint disease and 
concluded that his disability had a moderate effect on his 
ability to do chores, shopping, sports and recreation, and no 
effect on travel, feeding, bathing, dressing, grooming and 
toileting.  The Veteran did, however, state that he was able 
to drive, but said that he just could not walk around the 
mall for very long.  He also said he had not been able to 
work since March 2005 (doing drywall) because of his 
bilateral ankle disability.

In August 2006, following continued denial of his request for 
an increased rating for his right ankle disability and 
service connection for his left ankle disorder, the Veteran 
submitted a letter, in which he claimed that VA incorrectly 
denied his claim for service connection for his left ankle 
because the RO misread his medical treatment records.  He 
said that the June 2005 notes of Dr. K.D. were incorrect, in 
that they mistakenly indicated that he had sustained a left 
ankle fracture in 1995.  He said that K.D. actually meant to 
write that he sustained a left shoulder injury in 1995.  The 
Veteran again averred that he had injured his left ankle in 
July 2001, but said that it was the result of a fall after 
his right ankle suddenly gave way and he "flew down into a 
levee, shattering [his] left ankle.  See NOD, August 2006.  
In addition, the Veteran expressed dissatisfaction with 
having the same VA examiner for his first two VA joint 
examinations, and said that he felt that she did not believe 
him when he complained of constant right ankle pain.  

Subsequent VAMC treatment records show that in June 2007, the 
Veteran underwent left ankle fusion surgery.  These reports 
do not, however, provide any opinion as to the cause of the 
Veteran's left ankle disorder.

In June 2009, the Veteran was afforded a third VA joints 
examination with a different examiner.  Although the examiner 
noted that he did not have access to the Veteran's claims 
folder, he did note that he was able to review all of the 
Veteran's treatment reports from the Evansville, Illinois VA 
Outpatient Clinic ("EOPC") as well as the computerized 
patient report system ("CPRS") online.  He noted that the 
Veteran's left ankle fusion surgery was secondary to advanced 
degenerative arthritis.  The Veteran claimed that 
approximately 10 years earlier, he had undergone right ankle 
arthroscopy with debridement by a private physician 
(although, the examiner noted that there were no available 
records of this procedure).  The Veteran said that he 
currently suffered from right ankle pain and stiffness with 
dysmobility, which he said developed about 1-2 years earlier.  
He also reported chronic right ankle pain rated between 2-6 
on a scale of 0-10, depending on how often he was on his 
feet.  He further reported right ankle instability and 
fatigability, lack of endurance and occasional swelling, but 
no redness or warmth.  He said that he used ankle braces 
bilaterally almost all of the time.  The examiner noted that 
the Veteran's gait showed mild to moderate ataxia with mild 
to moderate functional limitations with standing and walking.  
It was further noted that he tended to "hobble" on both 
ankles and had some instability.  Upon examination, the 
examiner noted that the right ankle dorsiflexion was from 0-5 
degrees with pain throughout, and plantar flexion was from 0-
20 degrees with pain throughout.  Repetitive motions with 
dorsiflexion and plantar flexion caused increased pain with 
fatigability and lack of endurance after about 3-4 
repetitions.  Range of motion remained essentially the same, 
however, the examiner emphasized that pain, fatigability and 
lack of endurance were the major impacting factors in the 
right ankle with repetitive motion during the examination.  
An x-ray of the right ankle revealed an osteophyte spur of 
the tip of the medial malleolus.  There were no fractures, 
lytic or blastic bony lesions, no joint abnormalities and no 
soft tissue lesions.  Upon examination of the left ankle, he 
noted diffuse tenderness with swelling and bony deformities.  
There was ankylosis noted, but no particular varus or valgus 
angulations of the os calcis.  Minimal crepitus was noted 
upon movement, with left ankle dorsiflexion from 0-5 degrees 
and plantar flexion from 0-20 degrees, both with pain 
throughout.  Although the examiner did not specifically 
provide an opinion concerning the etiology of the Veteran's 
current left ankle disorder, he noted that he had a history 
of left ankle problems not related to military service.  He 
diagnosed the Veteran's right ankle as degenerative spurring 
noted with chronic right ankle arthralgias, fatigability, 
lack of endurance and dysmobility noted, especially with 
repetitive motions/weight-bearing.  

IV.  Analysis and Conclusion

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right ankle injury.

The Veteran contends that he is entitled to an increased 
rating for his service-connected residuals of a right ankle 
injury because he claims that his ankle frequently gives way 
(see VA Form 4142, June 2007) and he suffers from constant 
pain and stiffness.  See Notice of Disagreement ("NOD"), 
August 2006.

As discussed above, in the Hart case, the Court was presented 
with the question of whether it is appropriate to apply 
staged rating when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009).  Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  In this case, the Veteran filed a 
formal claim for an increased rating for his right ankle 
disability in March 2005.  Thus, the relevant time period 
here is March 2004 forward.
.
Based on a review of the evidence of record, including the VA 
examinations, VA treatment records and private treatment 
records, the Board finds that, for the period March 2004 
through June 11, 2009, a disability evaluation in excess of 
10 percent disabling for residuals of a right ankle injury is 
not warranted under DC 5271.  Throughout this time, the 
Veteran's residuals from his right ankle injury were 
manifested by subjective complaints of intermittent pain on 
motion and objective findings of antalgic gait and 
tenderness, with no findings of instability, acute 
abnormality, ankylosis, inflammatory arthritis, or varus or 
valgus angulation.  The 2005 VA examination also revealed 
that there was right ankle tenderness, there no objective 
evidence of pain.  A higher rating is not warranted for this 
period because the greater weight of evidence is against 
finding that the Veteran's right ankle disability was marked. 
As discussed above, right ankle dorsiflexion during this 
period was noted to be from 0 to 15 degrees and plantar 
flexion was measured at 0 to 35 degrees.  As previously 
noted, normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees.  As such, the Board finds that during this period, 
the Veteran's right ankle limitation of motion was no greater 
than moderate.  See 38 C.F.R. § 4.71a, DC 5271 (2008).  

For the period June 12, 2009 forward, the Board finds that a 
20 percent disability rating for the Veteran's residuals of a 
right ankle injury is warranted.  Of particular significance 
is the June 12, 2009 VA examination findings, which noted 
that the Veteran's right ankle injury residuals were 
manifested by objective evidence of pain, chronic arthralgia, 
fatigability, lack of endurance and dysmobility, especially 
upon repetitive motion and weight-bearing, and marked 
limitation of motion.  As noted above, in DeLuca v. Brown, 8 
Vet. App. 202, 206-207 (1995), the Court held that the Board 
must consider, when rating the current severity of a joint, 
whether there is evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain 
on use or flare-ups when the joint in question is used 
repeatedly over a period of time.  Id.  Additionally, the 
Board notes that during the examination, it was found that 
the Veteran's right ankle range of motion with dorsiflexion 
was only from 0 to 5 degrees with pain throughout, and 
plantar flexion was only from 0 to 20 degrees with pain 
throughout.  As such, the Board finds that during this 
period, the Veteran's right ankle limitation of motion is 
more appropriate characterized as marked, which allows for 
the maximum rating available under DC 5271.

The Board has also considered whether a higher disability 
rating is warranted under any other diagnostic codes.  
According to the Schedule for Rating Disabilities, a higher 
rating would only be warranted under DC 5270 for ankylosis of 
the ankle.  In this case, however, because there is no 
objective evidence that the Veteran has ever had ankylosis of 
the right ankle, DC 5270 is not warranted.

The Board has also considered the potential application of 
38 C.F.R. § 3.21(b)(1), for exceptional cases where the 
scheduler evaluation are found to be inadequate (See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Veteran stated, during his second VA examination, 
that he had been unable to work since March 2005 because of 
his bilateral ankle disability.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate, the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the rating schedule.  Id.

The Board notes that although the Veteran has claimed that 
the severity of his right ankle disability is such that he is 
no longer able to work, the Board finds that the greater 
weight of credible and competent evidence is against such a 
finding.  Although the evidence shows that the Veteran's 
bilateral ankle condition worsened after his June 2007 left 
ankle surgery, and the VA examiner noted in her August 2005 
report that the Veteran's bilateral ankle disorder resulted 
in his not being able to work, as will be discussed in 
greater detail below, the Board notes that the Veteran's left 
ankle disorder was not found to be caused by his right ankle 
disorder, and thus, is not service-connected.  Additionally, 
the Board observes that in his VA treatment notes, Dr. K.D. 
specifically noted that the Veteran had suffered a severe 
left shoulder injury in 1995 (subsequently diagnosed as 
shoulder impingement syndrome).  See VAMC treatment notes, 
October 2007.  In this regard, the Board further notes that 
during treatment at the VAMC in June 2008, the Veteran 
admitted that he had stopped working in drywall after 30 
years because the heavy lifting resulted in bilateral 
shoulder damage.  

While the Veteran's multiple disabilities may combine to 
result in marked interference in employability, or greater, 
the Board believes that the greater weight of credible and 
competent evidence does not suggest that his right ankle 
disorder alone is so severe as to result in marked 
interference.  In this regard, the Board finds the most 
persuasive evidence to be the findings of the June 2009 VA 
examiner, who specifically discussed the Veteran's employment 
history as it was impacted by his right ankle, left ankle, 
and left shoulder disabilities, and specifically found that 
his occupational functioning was "never significantly 
affected" by his service-connected right ankle disorder.  

Furthermore, the Board finds that his symptoms and 
manifestations are not otherwise shown to be outside of those 
specifically contemplated by the Schedule for Rating 
Disabilities.  There is also no evidence that he has 
necessitated frequent periods of hospitalization.  In short, 
his disabilities are not of such severity as to otherwise 
render impractical the application of the regular schedular 
standards utilized to evaluate the severity of a disability.  
Thus, the Board finds that the requirements for referral and 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In light of the foregoing, the Board finds that a rating in 
excess of 10 percent for the Veteran's residuals of a right 
ankle injury is denied from March 2004 to June 11, 2009, and 
a rating of 20 percent is warranted from June 12, 2009 
forward.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left ankle disorder, claimed as secondary to 
service-connected residuals of a right ankle injury.

In an unappealed July 2002 rating decision, the RO denied 
reopening the Veteran's claim for service connection for the 
Veteran's left ankle disorder, claimed as secondary to his 
service-connected right ankle disability.  The basis for the 
original denial in a final February 1998 rating decision was 
that the Veteran's left ankle disorder was not incurred 
during service and was not secondary to the Veteran's 
service-connected right ankle disorder.  Both the February 
1998 and July 2002 decisions are final.  See 38 U.S.C.A. § 
7105.  Accordingly, the 2002 decision is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  As such, the 
issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
left ankle disorder.  

At the time of the July 2002 denial, the RO considered the 
Veteran's service treatment records, post-service VAMC, the 
April 2002 VA examination, and private treatment records, as 
well as his personal statements.  

After a review of the evidence of record, the Board finds 
that new and material evidence has not been received since 
the RO's July 2002 denial of the claim.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially sought service connection for a left 
ankle disorder in April 1997, claiming that he was 
experiencing problems with the left ankle, including pulled 
ligaments, which he claimed were the result of his service-
connected right ankle disorder.  The Veteran has never 
claimed, and the evidence is against finding that he 
sustained a left ankle disability during service or to a 
compensable degree within the one-year presumptive period 
following service.

In March 2005, the Veteran applied to have his previously 
denied claim for service connection for a left ankle disorder 
reopened.  A review of the claims folder shows that the new 
evidence submitted since the RO denial consists of a private 
treatment report, additional VA treatment reports, and two 
additional VA examination reports, as well as the Veteran's 
further statements in support of his claim, in which he now 
asserted that he had a left ankle disorder as the result of 
falling and breaking his left ankle after his service-
connected right ankle gave way.  See VA Form 4138, June 2007.

The new private medical evidence submitted by the Veteran 
consists of a February 2006 report showing orthopedic 
treatment by Dr. Douglas J. Lowery.  Dr. Lowery noted that 
the Veteran was seeking treatment as a result of twisting his 
left ankle a few days earlier and presented with minimal 
tenderness over the anterior talo fibular ligament 
("ATFL"), as well as anterior ankle discomfort upon direct 
palpation.  Dr. Lowery noted that the Veteran had been 
treated at a hospital emergency room, but stated that he did 
not have access to the x-ray reports.  He added that he was 
providing the Veteran with an ankle brace and would review 
the x-ray reports when they became available; Dr. Lowery did 
not provide an opinion as to the etiology of the Veteran's 
claimed left ankle disorder.

With regard to the VA treatment records and examination 
reports, although there is evidence that the Veteran was seen 
and treated for continuing complaints of left ankle problems, 
including having surgery in June 2007 to fuse the bones of 
the left ankle, the evidence reveals that this procedure was 
secondary to his advanced left ankle degenerative arthritis.  
See VA examination report, June 2009.  There is no medical 
evidence of record that attributes the Veteran's left ankle 
disability to his service-connected residuals of a right 
ankle injury.  In fact, VA examiners concurred that the 
Veteran's left ankle disorder was not related to service or 
his service-connected right ankle disability.  See Villalobos 
v. Principi, 3 Vet. App. 450 (1992) ( holding that evidence 
that is unfavorable to a claimant is not new and material).

In this regard, the Board notes that, in his August 2006 NOD, 
the Veteran asserted that his claim for service connection 
for his left ankle disorder had been denied because he had 
been examined by the same examiner during his first and 
second compensation and pension evaluations.  Taking his 
contention into account, the RO arranged for him to have a 
third VA joint examination by a different examiner.  However, 
even after examining the Veteran and reviewing his treatment 
records, the new examiner came to the same conclusion as the 
prior examiner, and found that the Veteran's left ankle 
disorder was not related to service or a service-connected 
disability.

The Board thus concludes that although the evidence received 
since the July 2002 RO decision is new, in that it was not 
previously of record, because it does not raise a reasonably 
possibility of substantiating the Veteran's claim, it does 
not constitute new and material evidence sufficient to reopen 
his claim of service connection for a left ankle disorder.


ORDER

An increased disability evaluation for residuals of a right 
ankle injury for the period March 2004 to June 11, 2009 is 
denied.

An increased disability evaluation of 20 percent for 
residuals of a right ankle injury for the period June 12, 
2009 forward is granted, subject to the laws and regulations 
governing the payment of monetary awards.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a left ankle disorder, claimed as secondary to service-
connected residuals of a right ankle disorder, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


